Pennewill., C. J.,
delivering the opinion of the court:
We think that an;r testimony tending to show that the purpose of carrying this deadly weap'on was for self-defense, is irrelevant and immaterial, in view of the statute found in Volume 26, Laws of Delaware, Chapter 278, at page 739.
The court has never held that a deadly weapon might be carried concealed on the person for the purpose of self-defense; and the laws of this state did not contemplate that a deadly weapon might be carried for such a purpose prior to the fourteenth ■ day of March, 1911, when the statute entitled “Of Offenses against ".Public Justice” was approved.
That statute was an amendment to the act entitled “An act providing for the punishment of persons carrying concealed deadly weapons,” and provides “that any person of full age and good moral character, desiring to be licensed to carry a concealed deadly weapon or weapons for the protection of his person or property, may be licensed to do so when the following conditions have been strictly complied with,” etc.
Prior to the passage of said amendatory act it was unlawful to carry a deadly weapon concealed for the protection of person or property, and since the passage of this act it is lawful only when *441the requirements of the statute have' been complied with. It is admitted that the defendant had not obtained a permit or license as required by the statute.
The very purpose of this act was to make it lawful for a person to carry deadly weapons concealed by making application to the court for that purpose, and the clear implication is that it shall be unlawful unless authority is obtained pursuant to the provisions of the act. To hold otherwise would be to aid and encourage the very common and dangerous practice of carrying concealed deadly weapons and permit any one to indulge in such practice who is willing to swear that he did it for self-defense. We feel it our duty to suppress rather than encourage this vicious practice.
(The defendant thereupon withdrew his plea of not guilty and entered a plea of guilty.)